                                                                                        1775 Wehrle Drive, Suite 100
                                                                                        Williamsville, New York 14221
                                                                                        Phone (716)204-1700
                                                                                        Fax (716)204-1702
                                                                                        http://www.GrossPolowy.com/




                                                 January 24, 2020


Chambers, Hon. Sean H. Lane
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


Re:             Rocco DeMara
Case No.        19-23531-shl
Loan No.        ....4929


Dear Hon. Sean H. Lane,

        Please allow this letter to serve as a written status report, submitted on behalf of Rushmore Loan
Management Services, LLC (the "Secured Creditor") pursuant to the Southern District of New York Loss
Mitigation Program Procedures.

        This Firm filed a Creditor Loss Mitigation Affidavit seeking loss mitigation documents on November 8,
2019 as docket #18. This Firm has not received any documents to date.

        As a result, the Secured Creditor respectfully requests that loss mitigation be terminated.

        If there are any questions, please feel free to contact me directly at 716-253-6218.


                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By: /s/: Nicholas J. Bebirian, Esq.
                                                                  Attorney


cc.     ECF and Email
        David J. Doyaga, Esq.
